 Case 3:18-cv-00645-REP Document 20 Filed 03/07/19 Page 1 of 2 PageID# 168



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                           Richmond Division


STEPHEN C. GRATZ

       Plaintiff,

v.                                                     Case No.     3:18-CV-645

DIANE GRATZ

       Defendant.



                     ORDER SETTING PRETRIAL CONFERENCE


       Pursuant to Fed. R. Civ. P. 16(a) and 16(b) and Local Rule

16(B), a pretrial conference is scheduled in this action for

March 20, 2019 at 10:15 a.m. in the Chambers of Judge Payne,

Seventh Floor, United States Federal Courthouse, 701 E. Broad

Street,     Richmond,       Virginia.      It   is    anticipated        that   the

conference will last approximately fifteen minutes.

       Pursuant to Fed. R. Civ. P. 26(f) and Local Rule 26A(1),

counsel: (1) shall confer not later than ten (10) days before

the pretrial conference for the purposes required by Fed. R.

Civ.   P.   26(f);    and    (2)   shall   report    orally   at   the    pretrial

conference on the discovery plan required by 26(f).

       The Court will set a trial date which will be within sixty

to ninety days after the pretrial conference except for complex

litigation or in other unusual circumstances.                      Unless agreed
 Case 3:18-cv-00645-REP Document 20 Filed 03/07/19 Page 2 of 2 PageID# 169



otherwise by all counsel and approved by the Court before the

pretrial    conference,   counsel    who   will   actually      try   the   case

shall attend the pretrial conference.             In any event, counsel

attending the pretrial conference shall be knowledgeable of the

facts and legal issues in the action and shall be prepared to

set a firm trial date.

     Issued at the direction of the Court.




                                    By:                   /s/
                                           Nikki Brown
                                           Deputy Clerk


Richmond, Virginia
Date: March 7, 2019




           IF THIS CASE IS SETTLED PRIOR TO THE CONFERENCE,
             PLEASE CALL CHAMBERS AT 916-2260. THANK YOU.
